DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
In the amendment dated 25 June 2019, the following has occurred: Claims 1-15 have been amended.
Claims 1-15 are pending.

Status of the Application
Claims 1-15  have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation includes interpretation as a non-transitory signal.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10), process (claims 11-12), machine (claim 13), and machine (claim 13) which recite steps of receiving particle count information at one or more locations, receiving or generating or refining a particle concentration map with sub-regions, and determining local particle concentration at an actual location based on a sub-region within the region.  The subject matter of the claimed manufacture (claim 15) is not within a statutory category, as separately rejected above, but the rationale provided below regarding the regarding the abstract idea is equally applicable should it be amended to be within a statutory category.
These steps of estimating or generating or refining a local particle concentration, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language language, receiving particle information in the context of this claim encompasses a mental process of the user thinking about particle information.  Similarly, the limitations of estimating or generating or refining a local particle concentration map and determining local particle concentration at an actual location based on a sub-region within the region, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  It is further noted that none of the method claims 1-12 recite any computer implementation and could exist purely as a mental process.
These steps of steps of estimating or generating or refining a local particle concentration, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.  Specifically, they amount to using mathematical modelling to determine a local particle concentration using particle concentration maps generated using mathematical modelling.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12, reciting particular aspects of how the estimating or generating or refining a local particle concentration may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of performance of method steps using computer hardware programmed to perform the method steps amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of measuring particle count information or receiving information with computer hardware per se amounts to mere data gathering, recitation of particle count information amounts to selecting a particular data source or type of data to be manipulated, recitation of generating or refining particle count information amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as modeling particle count information such as pollen or mold for allergy avoidance, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving information by computer hardware, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performance of calculations for mathematical modeling with computer hardware, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); collecting and storing information, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); collecting and storing information electronically, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lynar et al (Pub. No. 2018/0004866)
Regarding claim 1, Lynar discloses a method of estimating a local particle concentration indicating the local concentration of pollen and/or microorganisms at an actual location, said method comprising:
receiving particle count information indicating a recent particle count at one or more particle count locations (See Fig 3, [0027], [0043]),
receiving or generating a particle concentration map of a region including the actual location, said particle concentration map including relative particle concentration information indicating, per sub-region of a number of subregions of the region (See [0027], [0031], [0032], target location particulate matter based on estimated sources, [0033], target location as the location moves, e.g., different subregions of the region observed, [0034]-[0035], [0043], [0044], predict particulate exposure at a particular locations using sensors, [0055], map with urban area, suburban area, and locations user has been or intends to go, e.g., sub-regions of the region of the map), the particle concentration at the sub-region relative to a particle count at one or more particle count locations (See [0027], [0031], [0032], target location particulate matter based on estimated sources, [0033], target location as the location moves, e.g., different subregions of the region observed, [0034]-[0035], [0043], [0044], predict particulate exposure at a particular locations using sensors, [0055], map with urban area, suburban area, and locations user has been or intends to go, e.g., sub-regions of the region of the map),
determining the sub-region, in which the actual location is located (See [0027], [0031], [0032], target location particulate matter based on estimated sources, [0033], target location as the location moves, e.g., different subregions of the region observed, [0034]-[0035], [0043], [0044], predict particulate exposure at a particular locations using sensors, [0055], map with urban area, suburban area, and locations user has been or intends to go, e.g., sub-regions of the region of the map), and 
determining the local particle concentration at the actual location based on the relative particle concentration information of the determined sub-region and the received particle count information (See [0027], [0031], [0032], target location particulate matter based on estimated sources, [0033], target location as the location moves, e.g., different subregions of the region observed, [0034]-[0035], [0043], [0044], predict particulate exposure at a particular locations using sensors, [0055], map with urban area, suburban area, and locations user has been or intends to go, e.g., sub-regions of the region of the map).
Regarding claim 10, Lynar discloses the limitations of claim 1.  Lynar further discloses:
further comprising the step of measuring or receiving local particle count information indicating the particle count at an actual location (See Fig 3, [0027], [0043]), wherein the particle concentration map is generated or refined based on the local particle count information and the received particle count information indicating a recent particle count at one or more particle count locations (See [0027], [0031], [0032], target location particulate matter based on estimated sources, [0033], target location as the location moves, e.g., different subregions of the region observed, [0034]-[0035], [0043], [0044], predict particulate exposure at a particular locations using sensors, [0055], map with urban area, suburban area, and locations user has been or intends to go, e.g., sub-regions of the region of the map).
Regarding claim 11, Lynar discloses a method of generating or refining a particle concentration map of a region indicating the concentration of pollen and/or microorganisms, said method comprising:
measuring and/or receiving local particle count information indicating the particle count at the actual location (See Fig 3, [0027], [0043]),
receiving particle count information indicating a recent particle count at one or more particle count locations (See Fig 3, [0027], [0043]), and
generating or refining a particle concentration map of a region including the actual location, said particle concentration map including relative particle concentration information indicating, per sub-region of a number of subregions of the region, the particle concentration at the sub-region relative to a particle count at one or more particle count locations (See [0027], [0031], [0032], target location particulate matter based on estimated sources, [0033], target location as the location moves, e.g., different subregions of the region observed, [0034]-[0035], [0043], [0044], predict particulate exposure at a particular locations using sensors, [0055], map with urban area, suburban area, and locations user has been or intends to go, e.g., sub-regions of the region of the map), wherein the particle concentration map is generated or refined based on the local particle count information and the received particle count information (See [0027], [0031], [0032], target location particulate matter based on estimated sources, [0033], target location as the location moves, e.g., different subregions of the region observed, [0034]-[0035], [0043], [0044], predict particulate exposure at a particular locations using sensors, [0055], map with urban area, suburban area, and locations user has been or intends to go, e.g., sub-regions of the region of the map) 
Regarding claim 13, Lynar discloses the limitations of claim 1.  The only difference between claim 1 and claim 13 is that claim 13 is directed toward a machine comprised of units understood to invoke 112(f) with corresponding structure in the disclosure as computer hardware programmed to perform the method steps of claim 1.  The citations and explanations provided with respect to claim 1 above are equally applicable to claim 13, and claim 13 is rejected for the same reasons.
Regarding claim 14, Lynar discloses the limitations of claim 11.  The only difference between claim 11 and claim 14 is that claim 14 is directed toward a machine comprised of units understood to invoke 112(f) with corresponding structure in the disclosure as computer hardware programmed to perform the method steps of claim 11.  The citations and explanations provided with respect to claim 11 above are equally applicable to claim 14, and claim 14 is rejected for the same reasons.
Regarding claim 15, Lynar discloses the limitations of claim 1.  The only difference between claim 1 and claim 15 is that claim 15 is directed toward a machine comprised of units understood to invoke 112(f) with corresponding structure in the disclosure as computer hardware programmed to perform the method steps of claim 1.  The citations and explanations provided with respect to claim 1 above are equally applicable to claim 15, and claim 15 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lynar et al (Pub. No. 2018/0004866) and Mendez et al (Data interpolation for participatory sensing systems).
Regarding claim 2, Lynar discloses the limitations of claim 1.  Lynar describes using different particulate sensors used in estimation over different parts of a region, as cited above, but does not expressly describe using the particle count closest to the actual location evaluated.  Mendez teaches interpolation of values using Markov random fields and kriging, both of which compute using of known values in a neighborhood of a location, i.e., includes values closest a particular location as part of the interpolation process:
wherein the local particle concentration at the actual location is determined based on the relative particle concentration information of the determined subregion and the received particle count information at the particle count location closest to the actual location (See page 134, section 3.1 and page 135, section 3.2, also see page 132, Introduction, for description of application in real-time maps showing variables such as pollution and pollen).
Mendez teaches data interpolation for participatory sensing systems which includes using Markov random fields and kriging, both of which compute using of known values in a neighborhood of a location, i.e., includes values closest a particular location as part of the interpolation process with the motivation of improving accuracy of estimates at different locations (See Mendez, page 137, discussion of accuracy, also see discussion of accuracy in 5. Multivariate spatial interpolation for PS beginning on page 141). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to modeling personalized particulate matter exposure management of Lynar so as to have included use of interpolation processes using values closest to a particular location, in accordance with the teaching of Mendez, in order to improve accuracy of estimates at different locations (See Mendez, page 137, discussion of accuracy, also see discussion of accuracy in 5. Multivariate spatial interpolation for PS beginning on page 141).
Regarding claim 3, Lynar in view of Mendez teaches the limitations of claim 2.  Lynar describes using different particulate sensors used in estimation over different parts of a region, as cited above, but does not expressly describe using the particle count closest to the actual location evaluated.  Mendez teaches calculation of values using Markov random fields and kriging, both of which compute using of known values in a neighborhood of a location, i.e., includes values closest a particular location as part of the calculation process:
wherein the local particle concentration at the actual location is determined by extrapolating the particle count indicated by the received particle count information at the particle count location closest to the actual location based on the relative particle concentration information of the determined sub-region (See [0056], extrapolating beyond particular location to other areas in the worksite, [0075], weighting based on closeness of location). 
Mendez teaches data interpolation for participatory sensing systems which includes extrapolating from existing data using Markov random fields and kriging, both of which compute using of known values in a neighborhood of a location, i.e., includes values closest a particular location as part of the calculation process with the motivation of improving accuracy of estimates at different locations (See Mendez, page 137, discussion of accuracy, also see discussion of accuracy in 5. Multivariate spatial interpolation for PS beginning on page 141). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to modeling personalized particulate matter exposure management of Lynar so as to have included use of calculation processes using values closest to a particular location, in accordance with the teaching of Mendez, in order to improve accuracy of estimates at different locations (See Mendez, page 137, discussion of accuracy, also see discussion of accuracy in 5. Multivariate spatial interpolation for PS beginning on page 141).
Regarding claim 4, Lynar discloses the limitations of claim 1.  Lynar describes using different particulate sensors used in estimation over different parts of a region, as cited above, but does not expressly describe using the particle count closest to the actual location evaluated.  Mendez teaches interpolation of values using Markov random fields and kriging, both of which compute using of known values in a neighborhood of a location, i.e., includes values closest a particular location as part of the interpolation process:
wherein the local particle concentration at the actual location is determined based on the relative particle concentration information of the determined subregion and the received particle count information at two or more particle count locations closest to the actual location (See page 134, section 3.1 and page 135, section 3.2, also see page 132, Introduction, for description of application in real-time maps showing variables such as pollution and pollen).
Mendez teaches data interpolation for participatory sensing systems which includes using Markov random fields and kriging, both of which compute using of known values in a neighborhood of a location, i.e., includes values closest a particular location as part of the interpolation process with the motivation of improving accuracy of estimates at different locations (See Mendez, page 137, discussion of accuracy, also see discussion of accuracy in 5. Multivariate spatial interpolation for PS beginning on page 141). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to modeling personalized particulate matter exposure management of Lynar so as to have included use of interpolation processes using values closest to a particular location, in accordance with the teaching of Mendez, in order to improve accuracy of estimates at different locations (See Mendez, page 137, discussion of accuracy, also see discussion of accuracy in 5. Multivariate spatial interpolation for PS beginning on page 141).
Regarding claim 5, Lynar in view of Mendez teaches the limitations of claim 4.  Lynar describes using different particulate sensors used in estimation over different parts of a region, as cited above, but does not expressly describe using the particle count closest to the actual location evaluated.  Mendez teaches interpolation of values using kriging, which computes using of weighted averages known values in a neighborhood of a location:
wherein the local particle concentration at the actual location is determined by extrapolating, individually per particle count location, the particle count indicated by the received particle count information based on the respective relative particle concentration information of the determined sub-region with respect to the respective particle count location and by averaging the extrapolated particle counts, in particular by averaging or weighted averaging the extrapolated particle counts (See page 134, section 3.1 and page 135, section 3.2, also see page 132, Introduction, for description of application in real-time maps showing variables such as pollution and pollen).
Mendez teaches data interpolation for participatory sensing systems which includes extrapolating from existing data using Markov random fields and kriging, both of which compute using of known values in a neighborhood of a location, i.e., includes values closest a particular location as part of the calculation process with the motivation of improving accuracy of estimates at different locations (See Mendez, page 137, discussion of accuracy, also see discussion of accuracy in 5. Multivariate spatial interpolation for PS beginning on page 141). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Lynar/Mendez so as to have included use of calculation processes using values closest to a particular location, in accordance with the teaching of Mendez, in order to improve accuracy of estimates at different locations (See Mendez, page 137, discussion of accuracy, also see discussion of accuracy in 5. Multivariate spatial interpolation for PS beginning on page 141).
Regarding claim 6, Lynar discloses the limitations of claim 1.  Lynar describes using different particulate sensors used in estimation over different parts of a region, as cited above and describes depicting a map (See [0055]), but does not expressly describe indicating particle counts on the map.  Mendez teaches interpolation of values to depict on a real-time map:
wherein the particle concentration map includes relative particle concentration information indicating, per sub-region of a number of sub-regions of the region, a deviation of the particle concentration at the sub-region from the particle count at one or more particle count locations in absolute or relative terms (See page 132, Introduction, for description of application in real-time maps showing variables such as pollution and pollen).
Mendez teaches data interpolation for participatory sensing systems which includes displaying measurements on a map with the motivation of presenting useful data to users and address societal problems (See Mendez, page 132, Introduction). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to modeling personalized particulate matter exposure management of Lynar so as to have included displaying measurements on a map, in accordance with the teaching of Mendez, in order to present useful data to users and address societal problems (See Mendez, page 132, Introduction).	
Regarding claim 7, Lynar discloses the limitations of claim 1.  Lynar describes using different particulate sensors used in estimation over different parts of a region including over time (See [0027]), as cited above and additionally consider accumulated particulate matter exposure over a time period including a day (See [0055]), but does not expressly describe details of the modelling process over time.  Mendez teaches interpolation of values using kriging in time and space:
wherein the particle concentration map includes relative particle concentration information for different times, in particular different weeks and/or days and/or hours, over the year (See page 144, Interpolation in time and space, discussion of time as well as different seasons in the year).
Mendez teaches data interpolation for participatory sensing systems which includes using kriging including time and space with the motivation of improving accuracy of various parameters in time (See Mendez, page 145, Multivariate kriging in 3D). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to modeling personalized particulate matter exposure management of Lynar so as to have included use of interpolation processes using time and space, in accordance with the teaching of Mendez, in order to improve accuracy of various parameters in time (See Mendez, page 145, Multivariate kriging in 3D).
Regarding claim 8, Lynar discloses the limitations of claim 1.  Lynar describes using different particulate sensors used in estimation over different parts of a region, as cited above, but does not expressly describe details including different types of particles.  Mendez teaches interpolation of values using multivariate analysis:
wherein the particle concentration map includes relative particle concentration information for different times, in particular different weeks and/or days and/or hours, over the year (See 132, Introduction, for description of application in real-time maps showing variables such as pollution and pollen, also see page 141, Multivariate spatial interpolation for PS).
Mendez teaches data interpolation for participatory sensing systems which includes evaluating multiple variable types with the motivation of displaying measurements on a map with the motivation of presenting useful data to users and address societal problems (See Mendez, page 132, Introduction) and improving accuracy of various parameters using correlation between the variables (See Mendez, page 141, Multivariate spatial interpolation for PS). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to modeling personalized particulate matter exposure management of Lynar so as to have included evaluating multiple variable types, in accordance with the teaching of Mendez, in order to display measurements on a map with the motivation of presenting useful data to users and address societal problems (See Mendez, page 132, Introduction) and improve accuracy of various parameters using correlation between the variables (See Mendez, page 141, Multivariate spatial interpolation for PS).
Regarding claim 12, Lynar discloses the limitations of claim 1.  Lynar describes using different particulate sensors used in estimation over different parts of a region, as cited above, but does not expressly describe details of how location information of collected data is determined.  Mendez teaches collecting data from participatory systems using cellular phones with GPS location information:
wherein further local particle count information indicating the particle count at one or more further locations is measured and/or received, wherein the further local particle count information includes location information indicating the location of measurement of the respective local particle count information (See page 139, section 4.1 and page 141, section 4.2, GPS locations of cellular phones used to collect measurements and transmit measurement and location information to server), and
wherein the further local particle count information is used in the generation and/or refinement of the particle concentration map (See page 134, section 3.1 and page 135, section 3.2, also see page 132, Introduction, for description of application in real-time maps showing variables such as pollution and pollen).
Mendez teaches data interpolation for participatory sensing systems which includes evaluating multiple variable types with the motivation of displaying measurements on a map with the motivation of presenting useful data to users and address societal problems (See Mendez, page 132, Introduction) and improving accuracy of various parameters using correlation between the variables (See Mendez, page 141, Multivariate spatial interpolation for PS). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to modeling personalized particulate matter exposure management of Lynar so as to have included evaluating multiple variable types, in accordance with the teaching of Mendez, in order to display measurements on a map with the motivation of presenting useful data to users and address societal problems (See Mendez, page 132, Introduction) and improve accuracy of various parameters using correlation between the variables (See Mendez, page 141, Multivariate spatial interpolation for PS).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lynar et al (Pub. No. 2018/0004866) and Scheifinger et al. (Monitoring, modelling and forecasting of the pollen season).
Regarding claim 9, Lynar discloses the limitations of claim 1.  Lynar describes using different particulate sensors using historical data (See [0028]) in estimation over different parts of a region, as cited above, but does not expressly describe using typical seasonal data.  Scheifinger teaches using averages and seasonal components:
further comprising the step of receiving particle calendar information indicating typical particle concentrations at various regions per time (See page 26, Observation-based Methods, recording seasonal variations, page 30-31, equations and surrounding text using seasonal components in prediction of a location),
wherein the local particle concentration at the actual location is determined based on the relative particle concentration information of the determined subregion, the received particle count information and the received particle calendar information at the determined sub-region (See page 26, Observation-based Methods, recording seasonal variations, page 30-31, equations and surrounding text using seasonal components in prediction of a location).
Scheifinger teaches monitoring and modelling and forecasting of pollen which includes using seasonal components with the motivation of incorporating cyclical variations to improve seasonal predictions (See Scheifinger, page 30-31, also see page 26-27). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to modeling personalized particulate matter exposure management of Lynar so as to have included use of using seasonal components, in accordance with the teaching of Scheifinger, in order to improve seasonal predictions (See Scheifinger, page 30-31, also see page 26-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alba et al (Airborne-pollen map for Olea europaea L. in eastern Andalusia (Spain) using GIS: estimation models) describes approaches to using geostatistics to estimate pollen information.
Root et al (Pub. No. 2017/0090070) describes an approach to hyper-localized weather and environmental data prediction including pollen.
de Kontz et al (Pub. No. 2016/0299111) describes systems and methods for assessing environmental conditions including interpolating and extrapolating upon existing data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619